Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8-11, & 14-17 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by “How to Ship Duckweed! Helpful Hint at the End” published in 2012, hereinafter referred to as “How to Ship.”
For Claim 1, “How to Ship” discloses method of distributing an aquatic plant culture (as discussed in the video, the user removes a portion of the grown duckweed for shipment/distribution), the method comprising:
growing an aquatic plant culture (duckweed) at a first location (the pictured aquarium);
harvesting a portion of the aquatic plant culture when the aquatic plant culture is in a predetermined life stage (the user uses a net to harvest a portion of the grown duckweed; each plant has its own life stage at that point, which is determined prior to the harvest by environmental conditions, grow time, etc.);



    PNG
    media_image1.png
    638
    964
    media_image1.png
    Greyscale
[AltContent: textbox (0:34 of "How to Ship" showing two plastic bags)]
    PNG
    media_image3.png
    632
    955
    media_image3.png
    Greyscale
[AltContent: textbox (5:31 of “How to Ship” showing bagged duckweed in the foreground removed by a net from the aquarium in the background, resulting in a portion of the duckweed being removed.)]
packaging the portion of the aquatic plant culture in a sealed cartridge (“cartridge” does not provide an inherent structure; the user packages the harvested duckweed, with water up to one finger width, in two plastic bags - Ziploc ® bags are also discussed in the video - and those bags are placed in a box for shipment); 
distributing the cartridge to a second location remote from the first location (shipment via USPS, confirmed in the comments PDF).
For Claim 6, “How to Ship” discloses method of claim 1, and “How to Ship” further discloses wherein the aquatic plant culture is grown in a source bioreactor (an aquarium can be used as a bioreactor, “An apparatus, such as a fermentation chamber, for growing organisms such as bacteria or yeast that are used in the biotechnological production of substances such as pharmaceuticals, antibodies, or vaccines, or for the bioconversion of organic waste,” The American Heritage Dictionary; duckweed present in an aquarium converts waste from aquatic species such as fish, meeting the claimed limitation).
For Claim 8, “How to Ship” discloses the method of claim 1, and “How to Ship” further discloses wherein packaging the portion of the aquatic plant culture comprises packaging the portion of the aquatic plant culture and a preservation medium in the sealed cartridge (the user mentions providing water as a portion of the shipped package; the water preserves the duckweed in a living state).
For Claim 9, “How to Ship” discloses the method of claim 8, and “How to Ship” further discloses wherein the type of preservation medium is determined based on at least one of. a species of the portion of the aquatic plant culture or the predetermined life stage of the portion of the aquatic plant culture (the user clearly grows Lemna minor, and in doing so, has chosen water as its preservation medium).
For Claim 10, “How to Ship” discloses the method of claim 1, and “How to Ship” further discloses wherein the second location is determined based on one or more of. a need for the portion of the aquatic plant culture (a need is shown by one or more consumers ordering the product for shipment), a distribution time required to send the cartridge to the second location, and the predetermined life stage of the portion of the aquatic plant culture.
For Claim 11, “How to Ship” discloses the method of claim 1, and “How to Ship” further discloses wherein the predetermined life stage is a spring life stage (the instant specification defines the spring life stage to be when the organism replicates every 48 hours; the user in the video says that the duckweed in the aquarium is replicating at this rate).
For Claim 14, “How to Ship” discloses the method of claim 1, and “How to Ship” further discloses wherein the cartridge comprises an identification label comprising cartridge identification information (the shipping label on the USPS-shipped container).
For Claim 15, “How to Ship” discloses method of claim 14, and “How to Ship” further discloses wherein the cartridge identification information comprises information related to the portion of the aquatic plant culture packaged in the cartridge (“information related to” the shipped portion of the aquatic plant culture includes the return address; the return address constitutes information on the location of the source of that culture).
For Claim 16, “How to Ship” discloses the method of claim 14, and “How to Ship” further discloses wherein the cartridge identification information comprises authentication information related to the source of the cartridge (a return address provides information on an authentic origination location).
For Claim 17, “How to Ship” discloses the method of claim 1, and “How to Ship” further discloses wherein the portion of the aquatic plant culture comprises aquatic plants of at least one of: the genus Spirodela, the genus Landoltia, the genus Lemna (in the video, the user is clearly growing Lemna minor), the genus Wolffiella, or the genus Wolffia.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, & 7 are rejected under 35 U.S.C. 102(a)(1) as disclosed by Brauman (US 20070151522) or, in the alternative, under 35 U.S.C. 103 as obvious over Brauman in view of Everett et al. (US 20100209966, “Everett”).
For Claim 1, Brauman discloses a method of distributing an aquatic plant culture (duckweed, [0076 & 101]), the method comprising: 
growing an aquatic plant culture at a first location (“brood stock 80” [0028]); 
harvesting a portion of the aquatic plant culture when the aquatic plant culture is in a predetermined life stage (in order to supply the production subsystem with the brood stock, a portion of the bred plants must be harvested at the “larva or juvenile” stage, [0116]); 
packaging the portion of the aquatic plant culture in a sealed cartridge (note the discussion of needing to reseed the production system 20 with stored stock, [0073]); and 
distributing the cartridge to a second location remote from the first location (the brood stock system 80 or from an outside distributor, [0041]; further see the discussion of [0063] which states that the brood stock 80 subsystem “may resemble production systems, though nutrition and water quality may need to be adjusted based on species requirements.”).
However, if it is found that Brauman does not disclose a sealed cartridge for the distribution of the harvested portion of the aquatic plant culture, then Everett, like prior art above, teaches a duckweed production system (title, disclosure, especially [0045]), further comprising a sealed cartridge (12) for the distribution of the harvested portion of the aquatic plant culture [0043].
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to move the duckweed from the brood supply subsystem to the production subsystem of Brauman in a sealed container as taught by Everett, in order to avoid contamination of the biological material, as is well known in the art and discussed throughout the disclosure of Everett, including [0007].
For Claim 2, Brauman or Brauman in view of Everett teaches the method of claim 1, and Brauman further discloses wherein the growing comprises maturing the aquatic plant culture through subsequent different life stages before harvesting (“juvenile,” [0116]).
For Claim 6, Brauman or Brauman in view of Everett teaches the method of claim 1, and further discloses wherein the aquatic plant culture is grown in a source bioreactor (the brood stock 80 subsystem may resemble the production 20 subsystem, thus each acts as a bioreactor, abstract).
For Claim 7, Brauman or Brauman in view of Everett teaches the method of claim 6, and Brauman further discloses wherein the second location comprises a point-of-use bioreactor (the brood stock 80 subsystem resembles the production subsystem 20, each system being able to consume waste), wherein the source bioreactor comprises a sterilization unit configured to package the portion of the aquatic plant culture in the sealed cartridge under sterile conditions (wherein the sterile conditions of the packaged culture are provided by the sterilization device used as a filter, [0030]).
Brauman is silent to the source bioreactor having a sterilization unit in the output; and wherein the point-of-use bioreactor comprises an input unit comprising a sterilization chamber configured to sterilize the cartridge.
However, Brauman further discusses the advantage of providing filtration between “clusters” of the system [0117], discussion of such filters can be found throughout the specification, but particularly in [0030].
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the output of the source bioreactor and the input of the point-of-use bioreactor of Brauman with a sterilization unit, in order to provide multiple instances along the inoculum train to ensure sterilization, since it is well known in the art that, without sterilization, the grown biomaterial and/or its growth medium, may fall prey to the growth of another organism.

Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brauman, or Brauman in view of Everett, as applied to claims 1, 2, 6, & 7 above, in further view of Everett.
For Claim 3, Brauman or Brauman in view of Everett teaches the method of claim 1, and Everett further teaches further comprising packaging at least one fertilizer stock in the cartridge (agar, [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to move the duckweed from the brood supply subsystem to the production subsystem of Brauman in a sealed container containing agar as taught by Everett, in order to avoid contamination and death of the biological material, as is well known in the art and discussed throughout the disclosure of Everett, including [0007].
For Claim 4, the above-modified reference teaches the method of claim 3, and Everett further teaches wherein the type of the fertilizer stock solution is determined based on a species of the portion of the aquatic plant culture (agar is chosen based on the contained biological material, [0010 & 0043-45]).

Claims 12 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brauman, or Brauman in view of Everett, as applied to claims 1, 2, 6, & 7 above, and further in view of Brauman.
For Claim 12, Brauman or Brauman in view of Everett teaches the method of claim 1. 
Brauman is silent to wherein the predetermined life stage is a winter life stage.
It would have been obvious to one having ordinary skill in the art before the claimed invention was filed to harvest the grown aquatic plant culture at its winter stage, in order to better utilize the somewhat-dormant state of the plants for shipment and/or storage, as is well known in the art, and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
For Claim 18, Brauman or Brauman in view of Everett teaches the method of claim 1.
Brauman or Brauman in view of Everett is silent to wherein the cartridge further comprises a sensor.
However, Brauman further discusses the importance of maintaining certain conditions for the health of the contained organism (see “temperature, pH,” discussed in [0036] as it pertains to “Information on system parameters may be stored in databases and analyzed, as well as instantly relayed to controllers or to such devices as oxygen or water storage tanks and release valves to optimize culture environments,” [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the cartridge of Brauman, or Brauman in view of Everett, with one of a temperature or pH sensor, in order to better monitor, maintain, and/or track the conditions to which the contained organisms have been exposed.
For Claim 19, Brauman or Brauman in view of Everett teaches the method of claim 18, and as modified above, Brauman further teaches wherein the sensor is selected from the group consisting of: a temperature sensor (as discussed above), a pressure sensor, an oxygen sensor, a light sensor, or a pH sensor.
For Claim 20, Brauman or Brauman in view of Everett teaches the method of claim 1.
Brauman or Brauman in view of Everett is silent to wherein the aquatic plant culture is a seasoned aquatic plant culture.
It would have been obvious to one having ordinary skill in the art before the claimed invention was filed to harvest the grown aquatic plant culture at a seasoned stage in which it has passed through at least one of spring, summer, fall, and winter stages (as defined by the instant specification), in order to, because of its established nature, have a better chance of surviving sub-optimal conditions which may be present in an unconditioned bioreactor, and since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brauman or Brauman in view of Everett as applied to claims 1, 2, 6, & 7 above, and further in view of Abbott et al. (US 20150089867, “Abbott”).
For Claim 13, Brauman or Brauman in view of Everett teaches the method of claim 1, and Brauman further discloses wherein the aquatic plant culture is grown in a bioreactor (the brood stock 80 subsystem may resemble the production 20 subsystem, thus each acts as a bioreactor, abstract).
Brauman or Brauman in view of Everett is silent to the bioreactor comprising: one or more image sensors configured to capture images of the aquatic plant culture growing in the bioreactor; and a processor in communication with the one or more image sensors and configured to perform image processing on one or more images received from the one or more image sensors to determine the predetermined life stage.
Abbott, like prior art above, teaches a plant growth enclosure (title, disclosure) further comprising one or more image sensors configured to capture images of the plant growing in the enclosure [0106]; and a processor in communication with the one or more image sensors and configured to perform image processing on one or more images received from the one or more image sensors to determine a life stage [0096].
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the bioreactor of Brauman or Brauman in view of Everett with one or more image sensors as taught by Abbott, in order to determine whether the desired output product has been achieved [0096, Abbott]. This information can be used to better inform the user of when to harvest.

Claims 21 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Everett in view of Brauman.
For Claim 21, Everett discloses a method for distributing an aquatic plant culture (within normal operation of the system of Everett), the method comprising: 
growing an aquatic plant culture at a source (the biological material contained within culture tubes 12 as discussed in [0045] is grown at a remote location and somehow acquired at the location of the bioreactor 10); 
harvesting a portion of the aquatic plant culture when the aquatic plant culture is in a predetermined life stage (in order for the tubes 12 to be filled with the biological material, the tubes must be filled with a portion of the biological material during that life stage); 
packaging the portion of the aquatic plant culture in a sealed cartridge (12); and 
distributing the cartridge to a point-of-use bioreactor (10), the point of-use bioreactor comprising an input unit (24 + 32) comprising a compartment configured to receive the cartridge (the interior of 24 accepts the tube 12, [0051]) and an extractor (34) configured to remove the portion of the aquatic plant culture from the sealed cartridge [0051].
Everett is silent to the source being a bioreactor.
Brauman, like prior art above, teaches a plant growing system (duckweed as discussed in [0076 & 101]), further comprising the source being a bioreactor (the brood stock 80 subsystem “may resemble production systems, though nutrition and water quality may need to be adjusted based on species requirements.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the source of the duckweed of Everett to resemble the production system of Everett, as taught by Brauman, in order to “increases the opportunity for just-in-time harvest and builds supply chain flexibility into production systems,” Brauman, [0118]. 
For Claim 22, the above-modified reference teaches the method of claim 21, and Everett further discloses wherein the point-of-use bioreactor further comprises a growing unit (the support rack of flexible bags) for growing the aquatic plant culture [0011], the growing unit comprising: a light source (“The system may further include at least one light source configured to illuminate the at least one flexible bag so as to promote growth of the biological material via photosynthesis,” [0011]), and a module comprising a bottom wall and side walls configured to contain a volume of aquatic plants (Fig. 11).

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Special attention is drawn to Domansky et al. (US 20050260745) cited for the teaching of a robotic extractor. Attention is drawn to the disclosures of US 20150196002, US 20110003357, US 20100304420, US 20060246546, US 20070238176, US 20080118964, US 20090130704, US 20120009559, US 20100209966, US 20090294354, US 20110212493, US 6698134, and CA 3075741 as disclosing one or more components of the disclosed invention. The remaining art cited establishes the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643